Citation Nr: 1231717	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  11-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an inguinal hernia, claimed as a rupture, and if so, whether service connection is warranted.

2.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1946 to April 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for varicose veins, and declined to reopen a previously denied claim of service connection for an inguinal hernia.

A video conference hearing was held in August 2012 with the Veteran in Nashville, Tennessee, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  A June 1983 RO hearing transcript is also in the claims file.

The Board notes that the Veteran was previously denied service connection for a back disability in a May 1947 rating decision.  In his June 2011 VA Form 9, the Veteran referenced a lower back injury that he felt should be service-connected.  Prior to the Veteran's August 2012 hearing, it was discussed that he was interested in pursuing a back disability claim.  The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability has been raised by the record, but has not specifically been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a left inguinal hernia and varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran was denied service connection for a rupture in a January 1985 Board decision.  

2.  Evidence received since the January 1985 decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1985 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002 and Supp. 2011); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for a left inguinal hernia.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
In this case, the Board is reopening the Veteran's claim, which represents a full grant of the issue to be decided on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed at this time.

New and Material Evidence

Historically, the Veteran was denied service connection for a rupture in a January 1985 Board decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the January 1985 Board decision, which denied the Veteran's claim on appellate review, became final.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish a current disability or an event, injury, or disease in service.  

Since the prior final decision, additional evidence has been added to the claims file.  An October 1985 VA examination diagnosed status post left inguinal hernia repair.  Private treatment records dated August 2010 show the Veteran underwent a left inguinal herniorrhaphy, and was diagnosed with recurrent left inguinal hernia.

The Board finds this evidence to be new, as it was not part of the record at the time of the prior final decision.  The evidence is also material as it raises a reasonable possibility of substantiating the Veteran's claim.  That is, the evidence goes to the previously unestablished fact of whether the Veteran had a current inguinal hernia disability.  As new and material evidence has been received, the claim for service connection for a left inguinal hernia is reopened.

The RO denied the Veteran's claim of service connection for a left inguinal hernia on the basis that new and material evidence had not been received to reopen the prior final decision.  The decision above reopens the claim, finding that new and material evidence has been received.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's claim of service connection for a left inguinal hernia de novo, and the Veteran has not waived his right to such RO consideration, the Board finds it necessary to remand the matter for that purpose.  In conjunction with the de novo readjudication of the Veteran's claim, the RO must arrange for all further development indicated, to include (but not be limited to) that ordered below.



ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a left inguinal hernia, claimed as a rupture, is reopened; the appeal is granted to this extent only.


REMAND

Inguinal Hernia

As noted above, the Veteran is diagnosed with a recurrent left inguinal hernia.  Service treatment records do not reflect any complaints, treatment, or diagnoses related to a hernia.  A March 1947 separation examination indicated no current hernia condition.

However, the Veteran filed a claim for a "growth in testicle" in April 1947, the same month he was discharged from service.  At a June 1983 RO hearing, and again at his August 2012 Board hearing, he testified that he was told during his separation examination that he had a "rupture."  He denied having any symptoms in service or several years after service, and stated that his condition first began to bother him in the 1970's.  He believed he may have sustained the rupture when he injured his back during service.  Notably, service treatment records document complaints of back and side pain in May 1946, and back pain again in August 1946.

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claim for service connection for a left inguinal hernia.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held in Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010), that each element of 38 U.S.C.A. § 5103A(d)(2) establishes a different evidentiary standard.  The Federal Circuit stated that the Board's "finding of a lack of 'competent' evidence appears to apply the standard of subsection A which deals with the veteran's current disability, rather than the apparently less-demanding standard in subsection B of 'evidence' that 'indicates' that the veteran's disability 'may be associated' with the veteran's active military service."  Id. at 1277.  The Federal Circuit maintained this holding in Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), stating that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.

In light of the Federal Circuit's holdings in Waters and Colantonio, as well as the standards laid out in McLendon, the Board finds that a VA examination is necessary in order to determine whether the Veteran's current left inguinal hernia is etiologically related to service.

Varicose Veins

The Veteran was denied service connection for varicose veins in the September 2010 rating decision on appeal.  In November 2010, he filed a notice of disagreement (NOD) with respect to that denial.  

The Board notes that the NOD contains a handwritten note from the Veteran's representative at the time, dated 5 days after the NOD itself was signed.  This note states, "The Veteran wishes to continue his appeal for inguinal hernia."  Although this note identified only the inguinal hernia issue, there is no indication that the Veteran withdrew his NOD with respect to the varicose veins issue.  No statement of the case was promulgated for the varicose veins issue.

The filing of an NOD places a claim in appellate status.  Thus, the failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should schedule the Veteran for an appropriate examination to determine the etiology of his left inguinal hernia.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination, and the examiner must acknowledge receipt and review of this material in any report generated as a result of this remand.

After examination of the service treatment records and post service treatment records as found in the claims folder, and conducting any appropriate clinical testing and any appropriate interview with the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current left inguinal hernia had its onset in or is etiologically related to service.

The examiner must acknowledge and discuss the Veteran's reports of hernia symptomatology since service, post service diagnoses of a varicocele, the Veteran's report of a back injury in service, and the service treatment records that documents his complaints of back and side pain.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  The RO/AMC should issue a statement of the case addressing the issue of entitlement to service connection for varicose veins.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


